Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pressure Control Equipment. WOODCO USA, 2019 [retrieved on 2019-07-04]. Retrieved from the Internet: <URL: https://www.woodcousa.com/catalogs/fittings11.htm> (hereinafter “WoodCo”) in view of Ishikawa (JP 2008275141 A).
In regard to claims 1 and 12, WoodCo discloses an alignment spool (Fig. 2.5A, spacer spool) comprising:  2
a fluid conduit (Fig. 2.5A, conduit between the flanges), 
3a first flange (Fig. 2.5A, one of the two flanges) attached to a first end (Fig. 2.5A), and  
4a second flange (Fig. 2.5A, the other of the two flanges) attached to the distal end (Fig. 2.5A);  
each of 5the first and second flanges comprising:  
6a central bore (Fig. 2.5A, bore of the flanges) in fluid communication with the conduit (Fig. 2.5A), 
7a plurality of bolt holes (Fig. 2.5A, each flange have bolt holes which are standard to API 6A) extending through the flange body (Fig. 2.5A) circularly 8oriented around (Fig. 2.5A) and having axis parallel to the central bore (Fig. 2.5A);  

WoodCo does not expressly disclose the bolt holes are oblong or stadium shaped and the oblong bolt holes of the first flange being offset from the elongation of the oblong bolt holes of the second flange.
	In the related field of flange joints, Ishikawa teaches a flange having stadium-shaped bolt holes to account for holes that are slightly displaced in order to have the advantage of ease of assembling flanged joints without having to exactly align bolt holes (Fig. 1 and see under Description and Means for solving the problem on page 1 of the English translation).
	It would have been obvious to one having ordinary skill in the art to have modified the flange holes of WoodCo to be stadium-shaped in order to have the advantage of ease of assembling flanged joints without exact alignment as taught by Ishikawa.
	Further, it would have been obvious to one having ordinary skill in the art to have modified the first flange holes and the second flange holes of WoodCo in view of Ishikawa to be offset since there is a finite number of predictable solutions of the first flange holes relative to the second flange holes which is two such that the first flange holes and the second flange holes are either aligned or offset. Therefore, one of ordinary skill in the art could have pursued the two options of aligned or offset with reasonable expectation of success without being limited to only one of being aligned or 
In regard to claims 13 and 5, WoodCo and Ishikawa discloses an alignment spool as described in claim 1, and WoodCo further discloses wherein:  2
the bolt holes of the first flange are elongated clockwise or counterclockwise, and  
3the bolt holes of the second flange are elongated counterclockwise or clockwise (Fig. 2.5A, arc length of the flange holes extend clockwise and counterclockwise relative to the center of the hole).  
In regard to claims 14 and 6, WoodCo and Ishikawa discloses an alignment spool as described in claims 3 and 5, and WoodCo further discloses wherein:  2
the left vertex of bolt holes of the first flange align with the right vertex of bolt holes of the second flange and the right vertex of bolt holes of the first flange align with 3the left vertex of bolt holes of the second flange (Fig. 2.5A, the bolt holes are aligned, therefore all the vertices of the hole of the first flange are aligned with the second flange).  
In regard to claims 17 and 9, WoodCo and Ishikawa discloses an alignment spool as described in claim 1, and WoodCo further discloses the fluid conduit further comprises a 2side port (Fig. 2.5C, outlet defined by “H” and “A”).  
In regard to claims 18 and 10, WoodCo and Ishikawa discloses an alignment spool as described in claim 1, and WoodCo further discloses the fluid conduit curves (Fig. 2.5A, the indicated conduit curves such that it is annular similar to the fluid conduit in the applicant’s invention).  
In regard to claim 111, WoodCo and Ishikawa discloses an alignment spool as described in claim 10, and WoodCo further discloses the first and second flanges are substantially perpendicularly oriented (Fig. 2.5A, both flanges are perpendicular to the longitudinal axis).

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered with respect to claims 1 and 3-12 but are moot because the new ground of rejection does not rely only on the reference WoodCo applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679